Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

Eagle Rock Energy G&P, LLC
2015 Short Term Incentive Bonus Plan


Objective


The objective of the 2015 Short Term Incentive Bonus Plan (the “Plan”) is to
encourage the employees of Eagle Rock Energy G&P, LLC (the “Company”) to conduct
activities that result in the achievement of the Company’s financial and
operational objectives. The Company serves as the general partner of the general
partner of Eagle Rock Energy Partners, L.P. (the “Partnership”) and receives
reimbursement from the Partnership for its expenses, including payments under
this Plan. References in the Plan to “Enterprise” mean the Company, the
Partnership and all of its subsidiaries.




Participants


Regular full-time employees who were 1) employed during 2015; 2) hired prior to
October 1, 2015; and 3) who are active full-time employees at the time of bonus
payment are “Participants” in the Plan; provided, however, that the Company may
cause an employee who began employment after September 30, 2015 to be included
as a Participant, but only if such treatment is expressly set forth in a written
offer letter from the Company at the time of employment. If a bonus payout is
approved by the Board of Directors, payments will be made under the Plan, in
March or April 2016.




Plan Provisions


•
The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), based on funding approval by the
Board of Directors of the Company (the “BOD”), and subject to performance
recommendations made by the Chief Executive Officer (“CEO”) and members of
senior management (“Senior Management) as described in further detail in this
Plan, as follows:



◦
The BOD must first determine the Partnership’s 2015 achievement of Enterprise
Goals and approve a Funding Percentage, and the BOD has full discretion to fully
or partially fund the Plan, or to deny funding; the Board may over-fund the Plan
(i.e., by setting a Funding Percentage in excess of 100%) in extraordinary
circumstances;



◦
The Committee has complete discretion in administering the Plan and approving
individual bonus payments under the Plan after the BOD has approved a Funding
Percentage.



•
Each Participant will remain eligible for their current Bonus Target Percentage
(as defined below), or will be notified of their Bonus Target Percentage in a
written offer letter at the time of initial employment, or will be notified of
their Bonus Target Percentage in a written promotion or job reclassification
letter at the time a promotion or job reclassification occurs. If a Bonus Target
Percentage change occurs, the new Bonus Target Percentage change will be
factored into the bonus formula for the entire Plan year, unless otherwise
specified. The Bonus Target Percentage is a percentage of the Participant’s
Annual Gross Base Wage Earnings (as defined below), and represents the bonus
target opportunity based on 100% achievement of the Enterprise Goals and a 100%
Individual Performance Factor as a result of the individual performance review
appraisals performed at the end of 2015 and/or early 2016. Any Participant who
has performed at an





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

exceptional level and whose accomplishments are recognized by the Committee or
Senior Management could receive an Individual Performance Factor up to 125%. The
Committee may increase the Individual Performance Factor in excess of 125% in
extraordinary circumstances.


•
Participants are not guaranteed to receive a bonus payment.





Bonus Payments


Each Participant’s bonus payment will be calculated according to the following
formula:


Bonus = Annual Gross Base Wage Earnings
* Bonus Target Percentage
* Funding Percentage
* Individual Performance Factor


where,


Annual Gross Base Wage Earnings = gross base cash wages earned from January 1,
2015 (or employment commencement for new hires hired before October 1, 2015)
through December 31, 2015 (which, for the avoidance of doubt, and by way of
example, shall not include overtime, call out pay, shift differential, bonuses,
commissions, transportation subsidies, or distributions on restricted common
units).


Bonus Target Percentage =
% assigned by the Committee for Senior Management and by Senior Management for
all other Participants, based on Participant’s position level in relation to
other positions in the Company (e.g., requirements relative to the skills and
knowledge required to perform the essential job functions, overall level of
responsibility, decision making authority, and impact to the Company’s overall
operations and financial performance).



Funding Percentage =
value from 0 to in excess of 100% determined by, and at the complete discretion
of, the BOD; expressly dependent on achievement of Enterprise financial,
operational and environmental, health and safety goals (see “Enterprise Goals”
below).



Individual Performance Factor =
value from 0 to 125% (or in excess of 125% at the discretion of the Committee)
depending on individual performance relative to Participant’s Performance
Appraisal Rating (see Table 1).







--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

2015 Enterprise Goals


2015 EROC Goals, as of February 17, 2015
Base Case
Full Year 2015
($ in MM, except per unit amounts)
Base Case
Acquisition
Addition(1)
Pro Forma
Adjusted Earnings Before Interest, Taxes, Depreciation & Amortization ("EBITDA")
$[***]
$[***]
 
$[***]
Distributable Cash Flow per Unit(2)
$[***]
$[***]
$[***]
Capital Expenditures
$72.4
$[***]
$[***]
Maintenance
54.3
[***]
[***]
Growth
18.1
 
18.1
Production
 
 
 
Crude Oil (MMbbl)
1.3
[***]
[***]
Natural Gas (Bcf)
12.7
[***]
[***]
Natural Gas Liquids (MMbbl)
1.2
[***]
[***]
Total Production (Bcfe)
27.5
[***]
[***]
Production Rate (Mmcfe/d)
75.3
[***]
[***]
Revenue (Pre-Hedge)
$[***]
 
 
Ad Valorem, Severance, & Post-Production Costs ("PPC")
14.5
 
 
Operating Expenses (excluding Ad Valorem, Severance, & PPC)
39.0
 
 
Operating Expenses per Mcfe
$1.42
 
 
Operating Income (Pre-Hedge, Pre-General & Administrative Expenses ("G&A"))
$[***]
 
 
Cash G&A (excluding grants under Long Term Incentive Plan)
$29.5
 
 
Unit Development Cost ($/Mcfe)
< $1.80
 
 
Leverage Ratio (Debt to 2015 Adjusted EBITDA)
< 3.0x
 
 
Safety and Environmental
 
 
 
Employee recordable incident rate
≤ 0.75
 
 
Contractor recordable incident rate
≤ 1.75
 
 
Preventable motor vehicle incident rate ("PMVR")
≤ 1.95
 
 
Reduction in reportable spills as compared to 3 year average
≤ 6 spills
 
 
(1) Acquisition size to achieve run-rate DCF/unit of $[***]/unit per quarter in
2H 15. Closing date [***]; $[***]MM acquisition at [***]x Adjusted EBITDA.
$[***]MM NTM Adjusted EBITDA, $[***]MM/yr maintenance capex, no additional G&A
or growth capex.
(2) 2H 2015 Annualized DCF/Unit of $[***]/unit with acquisition







--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].



Individual Goals and Performance Appraisal Rating


•
Each Participant will document a set of specific and measurable 2015 goals by
the later of March 13, 2015 or within one month of their employment start date.
These goals should support the achievement of the 2015 Enterprise Goals and must
be both submitted through the online performance management system and approved
by the Participant’s immediate supervisor in order to be valid and eligible for
inclusion in the Plan. Senior Management’s goals must also be approved by the
Committee.



•
The achievement of these goals will be a key factor in determining a
Participant’s Performance Appraisal Rating.



•
The Committee will determine the Performance Appraisal Rating for the Chief
Executive Officer and approve the Performance Appraisal Ratings of Senior
Management, with recommendations of the Chief Executive Officer, and Senior
Management will determine the Performance Appraisal Ratings for all other
Participants, with recommendations made by the immediate supervisor and all
other supervisors in between such supervisor and Senior Management.



Individual Performance Factor


•
The Committee, with respect to Senior Management, and Senior Management, with
respect to all other Participants, will consider the Performance Appraisal
Rating and, in their discretion, further evaluate the Participant’s performance
by assigning an Individual Performance Factor within the appropriate range
(Table 1).





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].





Table 1
Individual Performance Factors






Performance Appraisal Rating
Individual Performance Factor Range
Rating Definitions
1 - Exceptional
110%-125% (or in excess of 125% at the discretion of the Committee)
Performance and competency demonstration were at an extraordinary level,
resulting in significant contributions to the company, department, or team on a
continual basis throughout the year.
2 - Strong
95%-109%
Performance and competency demonstration were above expectations, resulting in
contributions to the company, department, or team on a consistent basis
throughout the year.
3 - Met Expectations
75%-94 %
Performance and competency demonstration met expectations, resulting in
observable contributions to the company, department, or team during the year.
4 - Not Acceptable, Improvement Needed
25%-50%
Performance and competency demonstration met some expectations, but development
or improvement is necessary in one or more key areas.
5 - Not Acceptable, Improvement Required
—%
Performance and competency demonstration were below expectations in several key
areas.







Example Bonus Calculation


Assume the Company achieves most, but not all, of its 2015 Enterprise Goals. The
BOD reviews the performance of the company and determines that a Funding
Percentage of 90% is appropriate. Participant A is an operator who was rated “3
- Met Expectations” by his supervisor, based on his achievement of his
individual goals. Management determines that Participant A should receive an
Individual Performance Factor of 91% based on the Performance Appraisal Rating.
Participant A was hired on April 1, 2015 and earned gross base wages in the
amount of $38,999.99 from April 1, 2015 through December 31, 2015.


In this example,


Annual Gross Base Wage Earnings =         = $38,999.99


Bonus Target Percentage =                 7%


Funding Percentage =
90% (determined by the BOD’s assessment of achievement of 2015 Enterprise Goals)



Individual Performance Factor =
91% (based on Performance Appraisal Rating and Senior Management discretion)





So,


Bonus payment = $38,999.99* 0.07 * 0.90 * 0.91 = $2,235.87








--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].



APPROVED AND ADOPTED FEBRUARY 17, 2015
BY THE BOARD OF DIRECTORS


